Exhibit 10.10

 

Compensatory Arrangements for Named Executive Officers

 

We are an “at will” employer and do not provide written employment agreements to
any of its employees (except for change of control contracts for senior
officers). Employees, including NEOs, receive: (a) cash compensation (i.e., base
salary, and, for exempt employees, “variable” or “at risk” short-term incentive
compensation); (b) retirement-related benefits (i.e., the Qualified Defined
Benefit Plan (“DB Plan”); the Qualified Defined Contribution Plan (“DC Plan”);
the Nonqualified Defined Benefit Component of the Amended and Restated
Supplemental Executive Retirement Defined Benefit and Defined Contribution
Benefit Equalization Plan (“DB BEP”), the Nonqualified Defined Contribution
Component of the Amended and Restated Supplemental Executive Retirement Defined
Benefit and Defined Contribution Benefit Equalization Plan (“DC BEP”), and the
Nonqualified Deferred Incentive Compensation Plan (“NDICP”); and (c) health and
welfare programs and other benefits. Other benefits, which are available to all
regular employees, include medical, dental, vision care, life, business travel
accident, and short and long term disability insurance, flexible spending
accounts, an employee assistance program, educational development assistance,
voluntary life insurance, fitness club reimbursement and severance pay.

 

An additional benefit offered to all officers who are at Vice President rank or
above, is a physical examination every 18 months.

 

The annual base salaries for the NEOs are as follows (in whole dollars):

 

 

 

2019
(1)

 

2018
(2)

 

 

 

 

 

 

 

José R. González

 

$

993,600

 

$

920,000

 

Kevin M. Neylan

 

$

531,787

 

$

515,048

 

Melody Feinberg

 

$

438,813

 

$

425,000

 

G. Robert Fusco

 

$

424,978

 

$

411,601

 

Paul B. Héroux

 

$

437,142

 

$

423,382

 

 

--------------------------------------------------------------------------------

(1)                                 Figures represent salaries approved by our
Board of Directors for the year 2019.

(2)                                 Figures represent salaries approved by our
Board of Directors for the year 2018.

 

A performance-based merit increase program exists for all employees, including
NEOs that have a direct impact on base pay. Generally, employees receive merit
increases on an annual basis. Such merit increases are based upon the attainment
of a performance rating of “Outstanding,” “Exceeds Requirements,” or “Meets
Requirements” achieved on individual performance evaluations. Merit guidelines
are determined each year and distributed to managers. These guidelines establish
the maximum merit increase percentage permissible for employee performance
during that year. In November of 2018, the C&HR Committee determined that
merit-related officer base pay increases for 2019 would be 2.5% for officers
rated ‘Meets Requirements’; 3.25% for officers rated ‘Exceeds Requirements’; and
4.25% for officers rated ‘Outstanding’ for their performance in 2018.

 

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.

 

--------------------------------------------------------------------------------